Citation Nr: 1535044	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to July 1969.  He also had subsequent service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) 

The Veteran filed a timely notice of disagreement and the RO issued a November 2012 statement of the case (SOC).  The Veteran submitted additional evidence after issuance of the SOC, in connection with claims for entitlement to service connection for PTSD and a neck disability.  Although some of that evidence related to the Veteran's lumbar spine, it was either duplicative or cumulative of evidence already of record.  The March 2011 Riverview Health lumbar spine MRI report and September 2011 lumbar epidural steroid injection report were duplicates of reports that were submitted prior to and considered in the SOC, and the lay statement of the Veteran's wife indicating that he experienced back pain shortly after service was cumulative of the evidence including the Veteran's statements indicating that he experienced back pain shortly after service that was already of record.  Similarly, the statement of the Veteran's wife, again indicating that the Veteran experienced back pain shortly after service, submitted on the date of the Board hearing without a waiver of initial agency of original jurisdiction (AOJ) review of this evidence, was cumulative of the evidence of record.  This evidence was therefore not "pertinent" to the claim for entitlement to service connection for lumbar spine disability such that the AOJ was required to issue a supplemental SOC pursuant to 38 C.F.R. §§ 19.31(b)(1) and 19.37(a) or that the Board is required to remand the claim for initial AOJ review of the evidence pursuant to 38 C.F.R. § 20.1304(c).

In February 2014, the Veteran testified during a videoconference hearing before the undersigned; a transcript of that hearing is of record in the Virtual VA file.


FINDINGS OF FACT

1.  In a February 2014 written statement and on the record during the February 2014  Board hearing, the Veteran indicated that he wished to withdraw his appeal of the denial of the claim for entitlement to service connection for bilateral hearing loss disability.

2.  A lumbar spine disability did not manifest in service, arthritis did not manifest within the one year presumptive period, and current lumbar spine disability is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Lumbar spine disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeal

In a February 2014 written statement and on the record during the February 2014 Board hearing, the Veteran indicated that he wished to withdraw his appeal as to the issue of entitlement to service connection for bilateral hearing loss disability.  This withdrawal was both in writing and on the record, made by the Veteran, and prior to the Board's promulgation of a decision on the issue, complying with the relevant regulations.  38 C.F.R. § 20.204(a), (b)(1), (3).  There remain no allegations of errors of fact or law for appellate consideration with regard to this appeal.  38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board does not have jurisdiction the issue of entitlement to service connection for bilateral hearing loss disability, and the appeal must therefore be dismissed.  

II. Service Connection

The Veteran contends that his current lumbar spine disabilities are related to injuries he suffered in service as a result of parachute jumps during training and while in Vietnam.  For the reasons that follow, the Board finds that a lumbar spine disability did not manifest in service, arthritis did not manifest within the one year presumptive period, and current lumbar spine disability is not related to service.  The Board concludes that service connection is not warranted.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Board will also consider applicable presumptions of service connection.  See 38 C.F.R. § 3.307, 3.309(a).  

A. Current Disability

On the December 2011 VA examination, the Veteran was diagnosed with degeneration of intervertebral disc of the lumbar spine.  In addition, private treatment records including a March 2011 lumbar spine MRI report contain diagnoses of multilevel disc degenerative changes, multilevel foraminal stenotic effects, and lateral recess impingement.  The Veteran has thus met the current disability requirement.  See Fagan, 573 F.3d at 1287.  

Degenerative disc disease is considered a type of arthritis.  Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (treating intervertebral disc syndrome as a type of osteoarthritis).  Arthritis is a "chronic disease" for service connection purposes.  38 C.F.R. § 3.309(a).

B.  In-Service Incurrence

The Veteran's service treatment records do not indicate that any form of arthritis was noted when he was examined, enrolled, and accepted for service.  There is also no evidence to suggest that the back disability preexisted service.  Thus, the Board's discussion is confined to in-service incurrence of a back disability.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran contends that his current lumbar spine disabilities are related to injuries he suffered in service as a result of parachute jumps during training and while in Vietnam.  The Veteran also indicated that he experienced back pain during and since service.  

The Board finds first that the Veteran is not a "combat veteran."  See 38 U.S.C.A. § 1154(a).  The Board acknowledges that he was in a combat theater and assigned to an Airborne unit, and that his service personnel records reflect that he was involved in Vietnam counter offensive Phase V.  The Board notes that allegations of proximity to a combat area, without more, are insufficient to establish combat service.  VA's Office of General Counsel has defined the phrase "engaged in combat with the enemy" to mean that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000)).  The fact that a veteran served in or near a "combat zone" does not necessarily mean that he personally engaged in combat against the enemy.  Id.  Moreover, a general statement in service personnel records that he participated in a particular operation or campaign would not, alone, establish that he had combat service because the terms "operation" and "campaign" encompass combat and non-combat activities.  Id.  This interpretation of the phrase "any veteran who engaged in combat with the enemy" to require active, personal participation was upheld in the case of Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  The Veteran has not alleged that he was participating in combat during his parachute jumps.  His December 2011 notice of disagreement indicates that a rocket once "went off" near him, but this statement was made in connection with his hearing loss and tinnitus claims, not the back disability claim.  The Board cannot determine the circumstances of this event were or whether it represents a combat allegation.  

The Veteran also filed a claim for service connection for posttraumatic stress disorder (PTSD) in June 2013.  He reported having been assigned to the 173rd Airborne and the "3rd B/503rd" while in Vietnam.  He claimed that he "had to be a tunnel rat" because he was the smallest person in his unit available to replace another soldier who had been killed.  The Board takes administrative notice of the fact that "tunnel rat" commonly refers to a form of combat detail in Vietnam in which a lead soldier would enter underground tunnel systems dug, booby-trapped, and defended by the enemy.  Cf. Bennett v. West, No. 97-233, slip op. at 1-2 (U.S. Vet. App. Mar. 24, 1999).  Additionally, even though the Veteran was assigned to an Airborne unit, he is not in receipt of any awards or decorations indicating combat service.  Moreover, he was assigned to "Co C (S+S)" which indicates he was with the Supply and Service company.  The Board finds these tunnel rat allegations inconsistent with the circumstances, conditions, and hardships of the Veteran's service.  

In light of the foregoing, the Board finds that the Veteran is not a "combat veteran".  See 38 U.S.C.A. § 1154(b).  

Given that the Veteran's military occupation specialty (MOS) was parachute rigger and he is in receipt of a parachute badge, the Board finds the Veteran's testimony regarding parachute jumps during training to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  In addition, the Veteran is, as a lay person, competent to report injuries such as back pain following a parachute jump landing.  38 C.F.R. § 3.159(a)(2).  The Board finds that there is sufficient evidence to establish an in-service injury under 38 U.S.C.A. § 1154(a).  See Fagan, at 1287.  

C. Chronic Disease Presumptions

Chronic diseases, such as arthritis, are entitled to three presumptions which must be evaluated in turn under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected unless attributable to an intercurrent cause.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Chronic diseases are also presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board finds that no form of arthritis of the back was shown as such during service.  The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert.  38 C.F.R. § 3.159(a).  He may provide lay evidence.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran does not report that he was told by a medical professional during service that he had any form of arthritis of the spine.  Moreover, there are many disorders of the spine capable of producing pain not all of which are forms of arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5325-5243 (2015).  The Veteran's testimony is not sufficient for the Board to determine how a lay person, by observing only pain, could know that he had developed arthritis of the spine during service.  Indeed, degenerative arthritis frequently requires confirmation by x-ray.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Such a diagnosis is within the realm of a medical question on which the Veteran is not competent to opine.  The Veteran's service treatment records do not contain notations of arthritis or any other back disorder.  In fact, the July 1969 separation examination report reflects that the spine was normal and the Veteran indicated in the contemporaneous report of medical history that he did not have and had never had back trouble of any kind.  On this record, the Board finds that the Veteran did not have arthritis of the spine shown as such during service.  

The Board also finds that arthritis was not productive of symptoms continuously after service and was not manifest to a compensable degree within one year of service separation.  

The Veteran has alleged continuous symptomatology since service.  His wife has indicated that he began having back problems two to three years after their marriage in 1972 (approximately 1974 to 1975).  While lay statements such as these are generally competent, the Board finds they are not of significant credibility.  

On a May 1981 National Guard reenlistment examination, the spine was normal and the Veteran again indicated in the report of medical history that he did not have and had never had recurrent back pain.  April through July 1982 VA treatment records contain April 1982 treatment notes indicating that the Veteran had been having low back problems since an injury on December 17, 1981, the initial April 1982 X-ray report impression was negative lumbar spine, with a May 1982 treatment note indicating normal examination but possible changes in the L5-S1 area indicated on the X-ray and suggestion of CT scan, and May 1982 CT scan indicating the thecal sac was compressed with measurements consistent with intervertebral disc disease.  The Veteran was hospitalized from July 12 to July 15, 1982 and diagnosed with L4-5 disc herniation.  As noted, subsequent private treatment notes contain multiple lumbar spine diagnoses.  

A July 1982 VA treatment record reflects in the patient medical history section that the Veteran stated that he remembered his first back pain was in 1969, which consisted of a "burning, ache," but there was no precipitating incident and it was not incapacitating.  The Veteran also indicated that he had occasional low back pain while working on a railroad in 1970.  The Veteran also indicated in the July 1982 treatment note that he injured his back in 1976 getting into a tractor, he injured his back in 1980-1981 while cutting a log, and that he injured his back in 1981 while twisting and pulling at a block full of knives, with the latter having persisted and prevented him from doing some activities, such as raking, but not being incapacitating.  

The Board finds that the Veteran's statement at the time of separation that he did not have and had not had back trouble of any kind, his statement that he did not have and had not had recurrent back pain in the May 1981 report of medical history, and his 1982 statement to health care providers that there was no precipitating incident that caused his in-service back pain, to be of greater credibility than the statements indicating disability and continuous pain following a back injury in service, which were made many years later during the course of an appeal from the denial of a claim for compensation benefits.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  The weight of the evidence thus indicates that the Veteran did not have back pain continuously since service or manifestations within one year of service separation.  Moreover, the normal spine findings on the service separation examination and May 1981 National Guard examination weigh against a finding that arthritis manifested in service or within the one year presumptive period.  In addition, to the extent that the Veteran contends that he suffered back pain continuously from the time of his parachute jumps in service, his testimony is not credible because it conflicts with the other, more probative evidence of record.  The weight of the evidence is thus against manifestation of a chronic disease in service or within the one year presumptive period, and reflects that back disability first manifested many years after service.  The Board concludes that the chronic disease presumptions are not satisfied.  The Board turns to consider a direct nexus under 38 C.F.R. § 3.303(d).  

D. Direct Nexus

The medical evidence is not in favor of a nexus between the Veteran's in-service parachute jump injury and his current back disability.  The Board notes that the Veteran does have extensive treatment notes regarding his spine.  These records do not, however, contain any medical opinion as to the etiology of these disabilities.  The only such opinion is that of the December 2011 VA examiner.  

After examining the Veteran and reviewing the claims file, the VA examiner opined that it was less likely than not that the Veteran's diagnosed lumbar spine disability was either related to or the result of his claimed illness, injury, or event during his military service.  His rationale was that there was no documentation of low back injury as a result of a bad landing during parachute drop and also that there was documentation of specific post service back injuries, specifically the December 1981 injury while moving a heavy block of knives and in 1980-81 while cutting a log.  According to the examiner, this indicated a lack of relationship between the current disability and service.  The examiner found that this lack of a relationship was confirmed by the May 1981 report of medical history, which indicated no back complaints, recurrent back pain, history of back injury, or defect or diagnosis relating to the back.

Although the examiner cited as one basis for his opinion the lack of documentation of low back injury due to a parachute jump, and this lack of documentation is not a proper basis for rejecting the Veteran's statements that are consistent with the circumstances of his service or combat related, the examiner also cited the post service injuries and the fact that both the medical evidence and the Veteran's statements in 1981 reflected that he did not have back disabilities or symptoms.  Thus, as the December 2011 VA examiner explained the reasons for his conclusions, and most of those reasons were based on an accurate characterization of the evidence, his opinion is entitled to at least some probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The only other opinion on this question is that of the Veteran.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to whether his current back disability is related to an injury to his back from a parachute jump in service is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's testimony is therefore not competent in this regard.  To the extent that it is competent, the Board finds that the specific, reasoned opinion of the health care professional who conducted the December 2011 VA examination, although flawed, is of greater probative weight than the Veteran's more general lay assertions.  The weight of the evidence thus reflects that the Veteran's current back disability is related to post service back injuries rather than an in-service back injury from a parachute jump.  A nexus between the current disability and an in-service event, injury or disease is not established.  See Fagan, at 1287.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for lumbar spine disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Duties to Notify and Assist

VA is obligated to provide claimants with certain notice and assistance as defined by law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.103(c)(2), 3.159.  The requirements of the statutes and regulation have been met in this case.  An October 2011 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in December 2011.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim being decided herein and affording the Veteran a December 2011 VA examination as to the nature and etiology of his lumbar spine disability.  For the reasons indicated below, the examination and opinion provided are adequate to decide the claim.  The RO obtained the records referenced by the Veteran that reflected treatment of his lumbar spine in 1982 at the Fargo VA Medical Center, as well as the private treatment records for which the Veteran authorized the release.  In addition, although the Veteran indicated in his April 2013 statement in support of claim (VA Form 21-4138) and elsewhere that he had received chiropractic treatment starting shortly after service in 1970, he did not specifically identify the chiropractors and stated that they had either died, retired, or were no longer in business.  VA was therefore not required pursuant to its duty to assist to attempt to obtain these records.  38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information); 38 C.F.R. § 3.159(c)(1) (indicating that a request for private treatment records would be unnecessary where such request would be futile).  There is thus no evidence that additional records have yet to be requested, or that additional examinations are in order.

Moreover, during the February 2014 Board hearing, the undersigned explained the issues on appeal and asked questions to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).
ORDER

The issue of entitlement to service connection for bilateral hearing loss disability is dismissed.

Entitlement to service connection for a lumbar spine disability is denied.




____________________________________________
J. B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


